ORDER

PER CURIAM.
AND NOW, this 20th day of October, 2009, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Did the Superior Court override controlling authority establishing that in a joint trial, where the Commonwealth properly redacted a co-defendant’s statement and did not use it to directly establish defendant’s guilt, and where the trial court properly instructed the jury regarding that statement, the narrow exception to the presumption that a jury will follow its instructions established in Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968), does not apply?